DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term MITEE-BIT, which is misspelled and should be MITEE-BITE, in the last paragraph of page 8, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is seen as vague and indefinite since it is unclear the metes and bounds of claim 5 when read in view of claim 1.  In claim 1 there is: “a build piston having a top presenting a build surface upon which an object is built.”  In claim 5 it states: “wherein the piston further includes a build plate which is attached to the top of the piston and upon which the object is built.”  Is the “build surface upon which an object is built” in claim 1 the surface of the “build plate which is attached to the top of the piston and upon which the object is built” in claim 5?  As written claim 5 is adding that structure to claim 1, not further defining that structure, which then makes the structure have two build surfaces.  It appears the Applicant is trying to indicate that the top with the build surface is a build plate, and will be examined as such.
Claim 6 is seen as vague and indefinite since it is unclear the metes and bounds of claim 6 when read in view of claim 3.  In claim 3 there is: “a feed piston having a top presenting a feed surface.”  In claim 6 it states: “wherein the piston further includes a feed plate which is attached to the top of the piston.”  Is the “feed surface” in claim 3 the surface of the “feed plate” in claim 6?  As written claim 6 is adding that structure to claim 3, not further defining that structure, which then makes the structure have two feed surfaces.  It appears the Applicant is trying to indicate that the top with the feed surface is a feed plate, and will be examined as such.
Claim 5 recites the limitation "the piston”  There is insufficient antecedent basis for this limitation in the claim.  Is this the same or different from the build piston in claim 1?
Claim 6 recites the limitation "the piston”  There is insufficient antecedent basis for this limitation in the claim.  Is this the same or different from the feed piston in claim 3?
The term “snug fit” in claims 11 and 14 is a relative term which renders the claims indefinite. The term “snug fit” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diekmann et al (U.S. PGPub 2011/0252618; herein Diekmann).  
Diekmann teaches claims 1 and 9 in annotated Figure 3 below.

    PNG
    media_image1.png
    565
    930
    media_image1.png
    Greyscale

A: Build cover attachment as claimed
B: Build cover as claimed
C: Aperture as claimed
D: Build surface as claimed
E: Build piston as claimed
F: Build cover shaft as claimed
G: Build piston attachment as claimed
H: Build platform as claimed
I: Build container with sidewalls as claimed
Regarding claim 5:
The build piston of Diekmann has a build plate for building the object thereon.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Diekmann, in view of Hagiwara (U.S. PGPub 2007/0026099) and Fischer (U.S. Patent 4,695,030).  Regarding claim 2, Diekmann is silent to:
Wherein the build container presents a top edge surrounding the top of the build container, the cover overlying and resting upon the top edge, 
In the same field of endeavor Hagiwara teaches flanges surrounding build container inserts  which are used to rest the insert on the top edge of the container (Figures 2-4B, flanges 17a and 18c).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the flanges of Hagiwara since they prevent powder from getting where it should not be (paragraph 0048)
Further regarding claim 2:
The build cover attachment mechanism comprising quick release clamps which engage with the container sidewalls
Diekmann has some implicit form of connection between the build container and the build cover, but is silent to the quick release clamps.
In the same field of connecting two parts together, Fischer teaches using quick release clamps (column 4, line 43 through column 5, line 12)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the quick release clamps of Fischer, since they allow components to be secured and removable when needed.
Regarding claim 10:
See remarks regarding claim 2.
Regarding claim 11:
The quick release clamps of Fischer are rotatable and require a slot in order to be used.  Their location on the build cover of Diekmann would be an obvious design choice in order for a skilled artisan to be able to active and place the clamps.


Claims 3, 6, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Diekmann, in view of Muylaert et al (U.S. PGPub 2006/0032838; herein Muylaert).  Regarding claim 3, 
Diekmann has an implied powder feed source, but is silent to:
A feed container for powder material used in building the object, and a feed platform vertically movable in the feed container and extending between sidewall of the feed container, the feed container having an open top defining the size and surface of the feed container, the device for modifying further including a feed piston having a top presenting a feed surface which is smaller than that of the surface of the feed container, the feed piston being locatable on the feed platform
A feed cover sized to fit over the top of the feed container, the feed cover having an aperture in which the top of the feed piston is receivable, and a shaft depending from the aperture within which the feed piston vertically moves, the shaft having sidewalls which are sealingly and slideably engaged by the feed piston
A feed cover attachment mechanism releasably affixing the feed cover in place on the build container
In the same field of endeavor Muylaert teaches a reduced feed mechanism 33 inside the feed source 20 in Figure 1.  The mechanism 33 being releasable attached to the walls of feed source 20, otherwise it would be able to maintain its position.  Muylaert further teaches a reduced feed piston 38 on ram 40, which is on top of piston 42 and feed ram 44.  All of which act as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the reduced feed structures of Muylaert in the apparatus of Diekmann, since it reduced the needed amount of powder and increases efficiency (paragraphs 0005, 0007, and 0020)
Regarding claim 6:
The feed piston of Muylaert has a feed plate for carrying the powder.
Regarding claim 7:
See remarks regarding claims 1 and 3.
Regarding claim 12:
See remarks regarding claim 3.

Claims 4, 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Diekmann and Muylaert as applied above, and further in view of Hagiwara and Fischer.  Regarding claims 4, 8, and 13:
See remarks regarding claim 2.
Regarding claim 14:
See remarks regarding claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/TIMOTHY KENNEDY/           Primary Examiner, Art Unit 1743